Case 2:20-mj-13422-LDW Document1 Filed 09/09/20 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Honorable Leda Dunn Wettre
" : Mag. No. 20-13422
FREDDIE SIMMONS : CRIMINAL COMPLAINT

I, Robert Liput, being duly sworn, state the following is true and correct to
the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Task Force Officer with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

 
  
 

FO /S.
Robert Liput, Task Force Offic
Federal Bureau of Investigation

Sworn to and subscribed via telephone
September 9, 2020, New Jersey
Authorized telephonically pursuant to Fed. R. Crim. P. Rule 4.1

Lobe Dd betta

HONORABLE LEDA DUNN WETTRE
UNITED STATES MAGISTRATE JUDGE

 
Case 2:20-mj-13422-LDW Document1 Filed 09/09/20 Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
(Possession of a Firearm and Ammunition by a Convicted Felon)

On or about July 23, 2020, in Essex County, in the District of New Jersey
and elsewhere, the defendant,

FREDDIE SIMMONS,

knowing that he had previously been convicted in the Superior Court of New
Jersey, Essex County, of a crime punishable by imprisonment for a term
exceeding one year, did knowingly and intentionally possess in and affecting
interstate commerce a firearm, namely a black 9mm Taurus handgun, bearing
serial number ABB281971, which was loaded with thirteen (13) rounds of
ammunition.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 2:20-mj-13422-LDW Document1 Filed 09/09/20 Page 3 of 5 PagelD: 3

COUNT TWO
(Possession with Intent to Distribute Heroin and Cocaine)

On or about July 23, 2020, in Essex County, in the District of New Jersey
and elsewhere, the defendant,

FREDDIE SIMMONS,

did knowingly and intentionally possess with the intent to distribute a quantity
of a mixture and substance containing a detectable amount of heroin, a Schedule
I controlled substance, and a quantity of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
Case 2:20-mj-13422-LDW Document1 Filed 09/09/20 Page 4 of 5 PagelD: 4

ATTACHMENT B

I, Robert Liput, am a Task Force Officer with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

1. On or about July 23, 2020, members of the Newark Police
Department (the “law enforcement officers”) were patrolling the area of Tremont
Avenue and North Munn Avenue in Newark, New Jersey, due to a recent influx
of narcotics activity and gun violence in that area.

2. While in that area, the law enforcement officers observed a group of
males on the outer perimeter of the courtyard in the Bradley Court Housing
Complex. They further observed an individual, later identified as Freddie
Simmons (“SIMMONS”) who was holding an object in a manner consistent with
the handling of a pistol inside an unzipped black canvas bag, which was strapped
across his chest. As the law enforcement officers approached in their vehicle,
SIMMONS become aware of the law enforcement presence and turned away from
the officers, still clutching an object inside his bag. SIMMONS then dropped the
object within the bag, and the weight of the object caused the bag to shift
suddenly. The law enforcement officers believed the object to be a firearm. As
SIMMONS continued turning away from the officers, they observed the butt of a
handgun through the open bag.

3. The law enforcement officers then exited their vehicle and
approached SIMMONS on foot, as SIMMONS attempted to use his body to shield
the officers’ sight of his bag. The law enforcement officers then ordered
SIMMONS to stop. SIMMONS ignored their commands and continued fleeing,
eventually entering 74 North Munn Avenue. A law enforcement officer followed
SIMMONS into the building, where he observed SIMMONS discard the canvas
bag. SIMMONS then fled out of the building and was subsequently detained.

4. The law enforcement officers returned to 74 North Munn Avenue to
retrieve the canvas bag that SIMMONS discarded. Upon searching the bag, the
officers recovered the following:

a. One black 9mm Taurus handgun, bearing serial number
ABB281971 (the “Firearm”), which was loaded with thirteen (13)
rounds of ammunition (the “Ammunition”);

 
Case 2:20-mj-13422-LDW Document1 Filed 09/09/20 Page 5 of 5 PagelD: 5

b. 195 jugs of suspected cocaine; and
c. 79 envelopes of suspected heroin stamped with various labels.

5. The officers also recovered $208.00 of United States Currency in
various denominations.

6. Prior to being recovered in New Jersey on or about July 23, 2020,
the Firearm and Ammunition moved in interstate commerce.

7. On or about July 11, 2016, SIMMONS was convicted of possession
of a firearm during a controlled substance offense, in violation of N.J.S.A. 2C:39-
4.1, a crime punishable by imprisonment for a term exceeding one year; and
SIMMONS was sentenced to 6 years’ incarceration.

8. On or about August 4, 2016, SIMMONS was convicted of
distribution of controlled substances on school property, in violation of N.J.S.A.
2C:35-7, a crime punishable by imprisonment for a term exceeding one year;
and SIMMONS was sentenced to 3 years’ incarceration.
